Title: From George Washington to Major Henry Lee, Jr., 22 July 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sr
          Wt Pt 22d July 1779
        
        This morning I received your favor of yesterdays date—I did not think it necessary to change your position or, the kind of duty I had alloted to you—therefore only repeated to you, that it was my wish you should keep a good watch down the river—This I have now to request you will do in the most effectual manner—I am happy to hear of the fate of the Marauding party your letter mentions—The 24 pounder said to be taken off by the enemy, if gone is only the loss of an Iron piece. The 7 Prisoners taken at the slote you will order by the nearest route to Junes where your escort wil⟨l⟩ be relieved by Lord Stirling & another sent on with them to Goshen.
        
          G. Washington
        
      